NUMBER 13-22-00422-CV

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                        IN RE NORTE HOLDINGS, LLC


                      On Petition for Writ of Mandamus.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      On September 15, 2022, relator Norte Holdings, LLC filed a petition for writ of

mandamus seeking to compel the trial court to: (1) vacate its June 2, 2022 order staying

the trial court proceedings and denying relator’s suit without prejudice; (2) vacate its

August 16, 2022 order denying reconsideration of that ruling; and (3) rule on relator’s

application for recognition of a foreign judgment. See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 36A.001–.011 (comprising the Uniform Foreign-Country Money Judgments

Recognition Act).
       The Court requests that the real parties in interest, Desarrollo Inmobiliario Las

Haciendas, S.A. De C.V. and Florencio Ignacio Guerra Portilla a/k/a Florencio Guerra, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                     PER CURIAM


Delivered and filed on the
19th day of September, 2022.




                                             2